On Rehearing. Opinion delivered February 17, 1908. McCueroch, J. The objection that an action has been brought prematurely is waived by failure to object at the proper time. Johnson v. Meyer, 54 Ark. 442; Hickey v. Thompson, 52 Ark. 234. It has also been held that the bringing in of a new cause of action which accrued after the commencement of suit is waived by filing of an answer which does not raise that question as a defense. Choctaw, O. & G. Rd. Co. v. Hickey, 81 Ark. 579; Thompson v. Brazile, 65 Ark. 495; Wood v. Wood, 59 Ark. 446. In Wood v. Wood, supra, the court said: “The filing of the amendment setting up an entirely separate and distinct 'cause of divorce, and the answer to it of appellee, were equivalent to, and not distinguishable from, the beginning of a new suit. In answering the appellee entered his appearance, and waived summons. The same result was reached as would have been accomplished, had a new and original complaint been filed. In that case the appellee could have entered his appearance, as he did, and waived summons, and the same end would have been obtained as was reached by the filing of the amendment. The legal effect of the two proceedings is the same.” The remaining question, therefore, is whether appellants properly raised this question by demurrer. The demurrer was upon two grounds — one that the complaint did not state facts sufficient to constitute a cause of action, and the other that ap-. pellees did not have the legal capacity to sue. Neither of these grounds of demurrer questioned the right of appellees to introduce a cause of action not in existence at the time of the commencement of the action, and constituted no objection to the amendment on that ground. The demurrer on the general ground that the complaint did not state facts sufficient to constitute a cause of action only raised the question of the sufficiency of the complaint as it then stood, and did not raise an objection to the bringing in of the new cause of action. The filing of the demurrer to the amended complaint was in effect an entry of appearance as to the new cause of action. Miller v. State, 35 Ark. 276. A general demurrer to a complaint is a plea to the merits, and waives any other objection not otherwise taken advantage of, except as to the jurisdiction of the court over the subject-matter of the action. Crawford v. Foster, 84 Fed. 939; Lowry v. Tile Mantel & Grate Asso., 98 Fed. 817; Southern Ry. Co. v. Cook, 106 Ga. 450; Long v. Newhouse, 57 O. St. 348; State v. Smith, 57 Neb. 41. It follows that, as appellants entered their appearance to the new cause of action and failed to object thereto on the ground that it arose after the commencement of the action, they waived the point, and the court properly rendered judgment against them upon their failure to answer. Rehearing is granted, and the judgment is affirmed.